UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-2203



LORIA ANN PATTERSON,

                                                 Plaintiff - Appellant,

             versus


THE AMERICAN KENNEL CLUB,         a/k/a   American
Kennel Club, Incorporated,

                                                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (CA-01-20-5-BR)


Submitted:    December 18, 2002              Decided:   January 10, 2003


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Loria Ann Patterson, Appellant Pro Se. Charles Matthew Keen, Sheri
Lea Roberson, OGLETREE, DEAKINS, NASH, SMOAK & STEWART, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Loria    Ann    Patterson    appeals   the   district   court’s   order

accepting     the    magistrate    judge’s    recommendation     to    grant

Defendant’s motion for sanctions and dismiss her claims under the

Equal Pay Act.      We have reviewed the record and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   Patterson v. Am. Kennel Club, No. CA-01-20-5-BR (E.D.N.C.

Sept. 16, 2002).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                                  AFFIRMED




                                      2